Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our reports dated March 18, 2013, relating to the consolidated financial statements of Sun Bancorp, Inc. and subsidiariesand the effectiveness of Sun Bancorp, Inc. and subsidiaries’ internal control over financial reporting appearing in the Annual Report on Form 10-K of Sun Bancorp, Inc. and subsidiaries for the year ended December 31, 2012. /s/ Deloitte & Touche LLP Philadelphia, Pennsylvania June 28, 2013
